Citation Nr: 0528473	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-05 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
low back strain.  

2.  Entitlement to a compensable rating for an ingrown 
toenail of the left great toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel
INTRODUCTION

The veteran served on active duty from December 1971 to June 
1973, and from December 1990 to February 1992.  He also had 
additional military service as a member of the National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran compensable ratings for his 
disabilities of the low back and left great toe.  The veteran 
subsequently initiated and perfected an appeal of these 
determinations.  

In August 2005, the veteran testified via videoconference 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's lumbosacral strain results in severe 
limitation of motion of the lumbosacral spine.  

3.  The veteran's ingrown toenail of the left great toe does 
not result in any exudation, itching, tenderness, or 
limitation of motion of the underlying joint.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a 40 percent rating for the 
veteran's residuals of a low back strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

2.  The criteria for the award of a compensable rating for 
the veteran's ingrown toenail of the left great toe have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5284, 7803-05, 
7819 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 7803-06, 
7819 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensable rating - Low back strain

The veteran seeks a compensable rating for his service-
connected residuals of a low back strain.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The diagnostic criteria for the evaluation of spinal 
disabilities were modified during the course of this appeal.  
See 68 Fed. Reg. 51454-58 (August 27, 2003) (implemented at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The most recent Supplemental Statement of the Case considered 
the veteran's disability in light of the revised regulatory 
provisions, and provided the veteran an updated copy of the 
criteria for his low back disability.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5292, for 
limitation of motion of the lumbosacral spine provided a 10 
percent rating for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion; this rating 
represented the maximum schedular rating under this Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Subsequent to the regulatory changes, lumbosacral strains are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

As an initial matter, the Board notes that the veteran has 
experienced intercurrent injuries to his lumbosacral spine as 
a result of accidents at work and in his car.  When assessing 
the degree of impairment resulting from a service connected 
disability, the "use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation . . . [is] to be avoided."  
38 C.F.R. § 4.14 (2005).  Nevertheless, "when it is not 
possible to separate the effects of the [service connected 
disability and the non-service connected disability], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service connected condition." 61 Fed. Reg. 
52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  To the extent possible, the Board will 
consider only that degree of disability resulting from the 
veteran's service-connected lumbosacral strain.  

Upon receipt of the veteran's claim, he underwent VA medical 
examination in May 2001.  He reported a history of spinal 
surgery in 1998 to repair a herniated disc.  He continued to 
experience low back pain radiating into his lower 
extremities.  On physical examination, he had a surgical scar 
along the midline of the lumbosacral spine.  The muscles of 
the lumbosacral spine were tender and tight.  Straight leg 
raising was positive on the right, and reflexes were 1+ 
bilaterally.  Range of motion testing revealed extension to 
10º, flexion to 50º, lateral flexion to 10º bilaterally, and 
lateral rotation to 10º bilaterally.  Pain was noted with 
motion.  He could stand on his heels and toes but could not 
squat secondary to low back pain, and he used a cane for 
balance.  The examiner found no evidence of motor or sensory 
loss in the lower extremities.  The final diagnosis was of 
degenerative disc disease of the lumbosacral spine, with left 
sciatica.  

The veteran's spine was again examined by VA personnel in 
April 2003.  He continued to report chronic low back pain, 
and he used a back brace for his symptoms.  His prior spinal 
surgery was noted.  On physical examination he had 
straightening of the normal lordotic curve.  A nontender 
surgical scar was observed midline.  Straight leg raising was 
positive on the left, and reflexes were 1+ and equal 
bilaterally.  He could squat and stand on his heels and toes, 
albeit with reports of pain.  Range of motion testing 
revealed extension to 10º, flexion to 30º, lateral flexion to 
15º bilaterally, and lateral rotation to 10º bilaterally.  

The examiner noted that the veteran likely would have 
additional limitation of motion secondary to fatigability and 
exacerbations; however, he was unable to quantify this 
increased impairment.  X-rays confirmed degenerative disc 
disease of the lumbosacral spine.  After examining the 
veteran, the VA physician considered the question of whether 
the veteran's current impairment was related to his in-
service lumbosacral strain, or whether it was the result of 
intercurrent nonservice-related low back injuries.  Based on 
the veteran's reported history, his ruptured disc, for which 
he had surgical repair in 1998, "could be consistent with 
his initial injury; however, one could only speculate" based 
on the documentation of record.  If the veteran's recitation 
of his history could be verified, "then it is more likely 
than not that the present degenerative disc disease is 
related to his service-connected lumbosacral strain."  

The veteran's low back was most recently examined by a VA 
examiner in January 2005.  He continued to report chronic low 
back pain which restricted him to sedentary activities.  He 
also used medication for his pain.  However, he was able to 
perform all activities of daily living without assistance.  

On physical evaluation, the veteran was noted to use a cane 
for mobility.  Tightness in the paralumbar muscles was 
observed.  His surgical scar along the midline of the 
thoracolumbar spine was flat and nontender.  He had no motor 
or sensory deficits in the lower extremities.  Muscle atrophy 
was not present.  Straight leg raising was positive on the 
right, and reflexes were equal.  Range of motion testing 
revealed extension to 0º, flexion to 45º, lateral flexion to 
10º bilaterally, and lateral rotation to 10º bilaterally.  
Pain was reported with motion.  In addressing the cause of 
the veteran's symptomatology, the examiner noted: 

It would be impossible to be able to 
differentiate any symptoms that may be 
related to a back strain when the symptoms of 
the veteran's degenerative disc disease post 
laminectomy with sciatica would far 
overshadow any symptoms of lumbosacral 
strain.  Therefore, one could not give an 
opinion concerning the amount of disability 
or the physical findings that are related to 
his service-connected back strain as 
[opposed] to his nonservice-connected 
degenerative disc disease without 
speculation.  

The final impression was of degenerative disc disease of the 
lumbosacral spine with left sciatica.  

Based on the above medical opinions, the Board finds it is 
impossible to separate the current impairment resulting from 
the veteran's service-connected lumbosacral strain with that 
impairment resulting from his nonservice-connected back 
disability.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In light of 38 U.S.C.A. § 5107, the Board will rate the 
veteran's impairment of the lumbosacral spine as a single, 
service-connected disability.  

After reviewing the totality of the record, the Board finds a 
compensable rating of 40 percent for the veteran's 
lumbosacral strain is warranted, based on the prior 
regulatory criteria for limitation of motion of the 
lumbosacral spine.  The Board notes that based on the May 
2001, April 2003, and January 2005 examination reports, the 
veteran's range of motion of the lumbosacral spine has been 
severely limited.  His extension has varied between 0-10º, 
and his flexion has never been better than 50º.  Lateral 
rotation and flexion have also been limited to between 10-15º 
bilaterally as well.  Based on these findings, the Board 
concludes a 40 percent disability rating under the former 
Diagnostic Code 5292 is warranted.  

However, the preponderance of the evidence is against a 
disability rating in excess of 40 percent for the veteran's 
lumbosacral strain.  Considering first the prior schedular 
criteria for the lumbosacral spine, the Board notes that the 
veteran has already been awarded the maximum schedular rating 
for limitation of motion of the lumbosacral spine.  While the 
diagnostic codes for vertebral fractures and ankylosis of the 
spine offer potential ratings in excess of 40 percent, the 
veteran does not meet the criteria for such ratings at the 
present time.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(2002).  The veteran has not been diagnosed with vertebral 
fractures, and at all times of record, he has had at least 
some range of motion of the lumbosacral spine.  

The Board must next consider whether a rating in excess of 40 
percent is warranted under the revised criteria for a spinal 
disability.  Under the revised criteria for such 
disabilities, unfavorable ankylosis of the entire 
thoracolumbar spine is required in order for a 50 percent 
rating to be awarded, and such disability has not been 
demonstrated in the present case.  At all times of record, 
the veteran has had at least some motion of all parts of the 
spine, albeit with pain; hence, unfavorable ankylosis, or the 
functional equivalent thereof, of the thoracolumbar spine has 
not been demonstrated.  Additionally, no medical examiner of 
record, either private or VA, has suggested the veteran's low 
back impairment is functionally equivalent to unfavorable 
ankylosis of the thoracolumbar spine.  Also, an increased 
rating under 38 C.F.R. §§ 4.40, 4.45, or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), is not warranted 
where the veteran is already receiving the maximum available 
rating for limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002); Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's spine disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is not shown to be prohibited from 
sedentary or less physically demanding employment.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
rating in excess of 40 percent under any of the criteria, 
both old and new, applicable to the veteran's lumbosacral 
strain.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

Compensable rating - Ingrown toenail of the left great toe

The veteran seeks a compensable rating for his ingrown 
toenail of the left great toe.  This disability is currently 
rated as noncompensable under Diagnostic Code 7819, for 
benign skin neoplasms.  During the pendency of this appeal, 
the schedular criteria for the evaluation of dermatological 
disorders was modified.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002) (effective August 30, 2002) codified at 38 C.F.R. 
§ 4.118 (2005).  As above, the VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation 
is more favorable, the implementation of that regulation 
under 38 U.S.C.A. § 5110(g), can be no earlier than the 
effective date of that change.  The VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  

Prior to the regulatory changes, benign skin growths under 
Diagnostic Code 7819 were rated equivalent to eczema, 
dependent upon the location, extent, and repugnant or 
otherwise disabling characteristics of the disability.  
Diagnostic Code 7806, for eczema, granted a noncompensable 
rating for slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating was warranted for exfoliation, exudation, or 
itching if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 (2002).  

According to the revised rating criteria, benign skin 
neoplasms are evaluated as disfigurement of the head, face, 
or neck (under Code 7800); scars (under Codes 7801, 7802, 
7803, 7804, or 7805); or impairment of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2005).  As the veteran's 
service-connected ingrown toenail involves his left great toe 
and not his head, face, neck, the Board finds that Codes 7800 
(which rates impairment resulting from disfigurement of the 
head, face, or neck), Code 7801 (which rates impairment 
resulting from scars of the head, face, or neck that are deep 
and cause limited motion), and Code 7802 (which rates 
impairment resulting from scars of the head, face, or neck 
that are superficial and do not cause limited motion) are not 
appropriate for the service-connected disorder in the present 
case.  Consequently, the Board will consider, with regard to 
the service-connected ingrown toenail of the veteran's left 
great toe, Codes 7803-7805.  

According to Code 7803, a 10 percent disability evaluation 
will be warranted with evidence of a superficial service-
connected scar that is unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7803 (2005).  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 2 following Diagnostic Code 7803 (2005).  

Code 7804 stipulates that a 10 percent disability evaluation 
will be warranted with evidence that a superficial service-
connected scar is painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 1 following Diagnostic Code 7804 (2005).  In 
such a case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  
38 C.F.R. § 4.118, Note 2 following Diagnostic Code 7804 
(2005).  

In addition, Code 7805 provides that other scars will be 
rated based on the limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2005); see 
also, 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005) (which 
rates foot injuries, other).  

In the present case, the veteran was initially examined in 
May 2001.  At that time, he was not experiencing any symptoms 
relating to his ingrown toenail, but was concerned, as a 
diabetic, with the possibility of infection should 
complications arise.  

Physical examination of the veteran's left great toe revealed 
a deformed toenail with evidence of ablation of the toenail 
bed.  Recent inflammation was evident.  The final impression 
was of a deformity of the left great toe with history of 
recurrent ingrown toenail.  

The veteran's ingrown toenail was most recently examined in 
January 2005, at which time the veteran reported that he is 
"very meticulous" in the grooming of his toenail, as a 
result of which he experiences less inflammation.  At the 
time of the examination the ingrown toenail of his left great 
toe was asymptomatic and had been so for several months.  

Physical examination revealed only half a toenail on the left 
great toe, with no evidence of inflammation, infection, or 
skin breakdown.  The toe was nontender.  He had no limitation 
of motion of the great toe, or any impairment in his ability 
to walk or bear weight.  While the veteran did use a cane to 
walk, the examiner found this was unrelated to his ingrown 
toenail.  He also did not use orthotics for his feet, or any 
regular medication.  The Board must find that this medical 
report provides evidence only against this claim.

After reviewing the totality of the evidence, the Board finds 
the preponderance of the evidence is against a compensable 
rating for the veteran's ingrown toenail of the left great 
toe.  On examination in both May 2001 and January 2005, the 
veteran's ingrown toenail was essentially asymptomatic, with 
no evidence of exudation, itching, tenderness, instability, 
or limitation of function of the underlying joint, as would 
warrant a compensable rating under either the former or 
revised criteria for skin disabilities.  The examination 
reports also do not reflect any impairment of the veteran's 
left foot resulting from his left great toe disability, so a 
compensable rating based on functional loss of the underlying 
joint is not warranted.  Finally, a compensable rating under 
Diagnostic Code 5284, for other foot injuries, is not 
warranted in the absence of any symptomatology warranting a 
finding of moderate disability.  No examiner has suggested 
the veteran has an altered gait or any other impairment 
resulting from his ingrown toenail of the left great toe.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's ingrown toenail has itself required 
no extended periods of hospitalization since the initiation 
of this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against the 
award of a compensable rating for the veteran's ingrown 
toenail of the left great toe, as no impairment results from 
this disability.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

As a final matter, the Board notes that during the pendency 
of this claim, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was enacted.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and April 2003 and January 2005 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  

The veteran has reported that he receives medical care at the 
VA medical center in Jackson, MS, and these records were 
obtained.  No private medical records have been obtained, as 
no such evidence has been indicated by the veteran.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

The Board has considered the Court holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  

In the present case, the RO initially considered the claims 
on appeal in June 2002, subsequent to the passage of the VCAA 
and the modifications to 38 U.S.C. § 5103(a) therein.  
Subsequent to that initial decision and the passage of the 
VCAA, the RO provided notice to the veteran of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain, as has already been discussed above.  Finally, the 
veteran's claim was adjudicated on several occasions, most 
recently in May 2005, in light of the additional development 
performed subsequent to June 2002.  Therefore, the Board 
finds no evidence of prejudicial error in the present case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA) and Mayfield v. 
Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to a disability rating of 40 percent for the 
veteran's lumbosacral strain is granted.  

Entitlement to a compensable rating for an ingrown toenail of 
the left great toe is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


